DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eckhard H. Kuesters on 02/07/2022.
The original abstract is replaced by the following:
A system including processing circuitry configured to train a model for predicting from input data at least one predicted output, wherein the processing circuitry is configured to: receive a plurality of training data sets; receive from a user a selection of a first characteristic including positive and negative samples which are relevant variations significant to prediction of the at least one predicted output; receive from the user a selection of a second characteristic including an irrelevant sample which is a spurious variation irrelevant to the prediction of the predicted output; perform positive supervision of the model using the first characteristic such that the training of the model is sensitive to the positive and negative samples of the first characteristic; and perform negative supervision of the model using the second characteristic such that the training of the model is insensitive to the irrelevant sample of the second characteristic.


Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
Tan et al. (US 20190005547, hereinafter “Tan”), teaches:
“A system comprising processing circuitry configured to perform training of a model for predicting from input data at least one predicted output, wherein to perform training of the model (As part of the generation of the prediction model 245, the prediction module 240 forms a training set of content item impressions, Fig. 2A-2B), the processing circuitry is configured to: receive a plurality of training data sets (The prediction module 240 uses supervised machine learning to train the prediction model 245, with the feature vectors of the positive training set and the negative training set serving as the inputs, Paras. [0032]-[0036]); receive from a user a selection of a first characteristic to be a relevant variation that is significant, to prediction of the at least one predicted output (The prediction model 245 is trained based on feedback received from the user for content items that were presented to the user in the past. The positive training set includes content item impressions to users where the user provided a specific type of interaction. For instance, positive training samples for certain types of content items include content items for which the user clicked a link associated with the content item, or the user performed an action (e.g., purchasing a specific item or updating a profile picture associated with the user's account) associated with the content item, Paras. [0032]-[0036]); receive from the user a selection of a second characteristic to be a spurious variation that is irrelevant to the prediction of the predicted output (The negative training set includes content item impressions to users where the user provided feedback indicating that the user is not interested in the content item. For instance, negative training samples include content items that a user has X-out from, or content items a user has ignored, Paras. [0032]-[0036])”.
Mineno (US 20120197826, hereinafter “Mineno”), teaches:
“perform positive supervision of the model using the positive characteristic such that the training of the model to predict the at least one predicted output is sensitive to values for the first characteristic (The training data 114 is supervised data as one set of a name identification source record and a name identification target record of which the result of the name identification is obvious, and there are a training data of a positive example that represents that the result of the name identification of both records is same…A positive example rule of the training data rule defines the conditions for the training data of a positive example., Paras. [0069]-[0074) and perform negative supervision of the model using the negative characteristic such that the training of the model to predict the at least one predicted output is insensitive to values for the second characteristic (a training data of a negative example that represents that the result of the name identification of both records is different and a negative example rule of the training data rule defines the conditions for the training data of a negative example, Paras. [0069]-[0074]).”

“the system comprising a first characteristic including positive and negative samples and second characteristic including an irrelevant samples excluding positive and negative samples. the training of the model to predict the at least one predicted output is sensitive to the positive and negative samples of the first characteristic and the model using the second characteristic such that the training of the model to predict the at least one predicted output is insensitive to the irrelevant sample of the second characteristic”, in combination with all the recited limitations of the claim 1.

With respect to the allowed independent claim 19:
Tan et al. (US 20190005547, hereinafter “Tan”), teaches:
“A training method to train a model to predict from input data at least one predicted output, (As part of the generation of the prediction model 245, the prediction module 240 forms a training set of content item impressions, Fig. 2A-2B), the training method comprising: receiving a plurality of training data sets (The prediction module 240 uses supervised machine learning to train the prediction model 245, with the feature vectors of the positive training set and the negative training set serving as the inputs, Paras. [0032]-[0036]); receiving from a user a selection of a first characteristic to be a relevant variation that is significant, to prediction of the at least one predicted output (The prediction model 245 is trained based on feedback received from the user for content items that were presented to the user in the past. The positive training set includes content item impressions to users where the user provided a specific type of interaction. For instance, positive training samples for certain types of content items include content items for which the user clicked a link associated with the content item, or the user performed an action (e.g., purchasing a specific item or updating a profile picture associated with the user's account) associated with the content item, Paras. [0032]-[0036]); receiving from the user a selection of a second characteristic to be a spurious variation that is irrelevant to the prediction of the predicted output (The negative training set includes content item impressions to users where the user provided feedback indicating that the user is not interested in the content item. For instance, negative training samples include content items that a user has X-out from, or content items a user has ignored, Paras. [0032]-[0036])”.
Mineno (US 20120197826, hereinafter “Mineno”), teaches:
“performing positive supervision of the model using the positive characteristic such that the training of the model to predict the at least one predicted output is sensitive to values for the first characteristic (The training data 114 is supervised data as one set of a name identification source record and a name identification target record of which the result of the name identification is obvious, and there are a training data of a positive example that represents that the result of the name identification of both records is same…A positive example rule of the training data rule defines the conditions for the training data of a positive example., Paras. [0069]-[0074) and performing negative supervision of the model using the negative characteristic such that the training of the model to predict the at least one predicted output is insensitive to values for the second characteristic (a training data of a negative example that represents that the result of the name identification of both records is different and a negative example rule of the training data rule defines the conditions for the training data of a negative example, Paras. [0069]-[0074]).”
However, Tan and Mineno, whether taken alone or combination, do not teach or suggest the following novel features:
“the training method comprising a first characteristic including positive and negative samples and second characteristic including an irrelevant samples excluding positive and negative samples. the training of the model to predict the at least one predicted output is sensitive to the positive and negative samples of the first characteristic and the model using the second characteristic such that the training of the model to predict the at least one predicted output is insensitive to the irrelevant sample of the second characteristic”, in combination with all the recited limitations of the claim 19.

 With respect to the allowed independent claim 20:
Tan et al. (US 20190005547, hereinafter “Tan”), teaches:
“A system comprising processing circuitry configured to perform training of a model for predicting from input data at least one predicted output,  receive a target data set; and process the target data set using a trained model to predict at least one predicted output for the target data set, wherein to train the model (As part of the generation of the prediction model 245, the prediction module 240 forms a training set of content item impressions, Fig. 2A-2B), the processing circuitry is configured to: receive a plurality of training data sets (The prediction module 240 uses supervised machine learning to train the prediction model 245, with the feature vectors of the positive training set and the negative training set serving as the inputs, Paras. [0032]-[0036]); receive from a user a selection of a first characteristic to be a relevant variation that is significant, to prediction of the at least one predicted output (The prediction model 245 is trained based on feedback received from the user for content items that were presented to the user in the past. The positive training set includes content item impressions to users where the user provided a specific type of interaction. For instance, positive training samples for certain types of content items include content items for which the user clicked a link associated with the content item, or the user performed an action (e.g., purchasing a specific item or updating a profile picture associated with the user's account) associated with the content item, Paras. [0032]-[0036]); receive from the user a selection of a second characteristic to be a spurious variation that is irrelevant to the prediction of the predicted output (The negative training set includes content item impressions to users where the user provided feedback indicating that the user is not interested in the content item. For instance, negative training samples include content items that a user has X-out from, or content items a user has ignored, Paras. [0032]-[0036])”.
Mineno (US 20120197826, hereinafter “Mineno”), teaches:
“perform positive supervision of the model using the positive characteristic such that the training of the model to predict the at least one predicted output is sensitive to values for the first characteristic (The training data 114 is supervised data as one set of a name identification source record and a name identification target record of which the result of the name identification is obvious, and there are a training data of a positive example that represents that the result of the name identification of both records is same…A positive example rule of the training data rule defines the conditions for the training data of a positive example., Paras. [0069]-[0074) and perform negative supervision of the model using the negative characteristic such that the training of the model to predict the at least one predicted output is insensitive to values for the second characteristic (a training data of a negative example that represents that the result of the name identification of both records is different and a negative example rule of the training data rule defines the conditions for the training data of a negative example, Paras. [0069]-[0074]).”
However, Tan and Mineno, whether taken alone or combination, do not teach or suggest the following novel features:
“the system comprising a first characteristic including positive and negative samples and second characteristic including an irrelevant samples excluding positive and negative samples. the training of the model to predict the at least one predicted output is sensitive to the positive and negative samples of the first characteristic and the model using the second characteristic such that the training of the model to predict the at least one predicted output is insensitive to the irrelevant sample of the second characteristic”, in combination with all the recited limitations of the claim 20.
 	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641